Citation Nr: 1439147	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, claimed as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held before the undersigned in August 2010 and a transcript of that hearing is of record.  In September 2010, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has been returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran has not had a lung disability related to exposure to asbestos during service at any time during the course of his claim and appeal.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, claimed as a residual of asbestos exposure, have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in March 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In September 2010, the Board remanded this claim and directed the AOJ to complete the following development:  Verify, with the appropriate service department or authority, whether the Veteran's duties during service would have exposed him to asbestos; send a letter to the Veteran requesting appropriate authorizations to obtain medical records pertaining to any asbestos-related claims from "C.G.," Attorney at Law, Kirkland Clinic, and Dr. "C.," obtain copies of the Veteran's VA medical treatment records from April 2008 to present; and, schedule the Veteran for a VA examination by a pulmonologist to have a PFT and a High Contract Chest CT performed.  

At the hearing before the undersigned, the Veteran testified he is receiving disability benefits from the Social Security Administration (SSA) for degenerative joint disease.  Because the Veteran is receiving SSA disability benefits for an impairment unrelated to his present claim, the Board finds that there is no reasonable possibility that the SSA records would help to substantiate the Veteran's claim of entitlement to service connection for a lung disability related to asbestos.  Therefore, VA has no duty to assist him in obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Board finds that there has been compliance with the September 2010 Remand.  Private medical records were not obtained.  However, the AOJ sent a letter to the Veteran in October 2010 requesting the necessary authorization to that VA could assist him in obtaining those records and informed him that he could obtain and submit the evidence if he so desired; he did not respond.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are included with the claims file.  The Veteran does not allege a lung disorder unrelated to the residuals of asbestos, thus the pulmonary examination provided on October 2010 along with the corresponding addendums dated March 2011 and December 2011 are adequate to evaluate the Veteran's claim.  No additional examinations are necessary.   See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Thus, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  


II.  Merits of the Claim

The Veteran contends that service connection is warranted for a lung disability residual of asbestos exposure during active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There is specific development typically carried out by the AOJ when it receives a claim of entitlement to service connection for an asbestos related disability.  See M21-section 1MR, Part IV, Subpart ii, Chapter 1, Section H, topic 29.  That development has to do with the in-service element, i.e., whether the Veteran was exposed to asbestos during active service.  In the instant case, such development is not necessary because even if he was exposed to asbestos during service, the preponderance of the evidence shows that he does not have an asbestos related lung disability.  Therefore, even if the Board were to conclude that he was exposed to asbestos during service, the outcome of this decision would not change.

The Board notes the Veteran's service treatment records do not document any specific reports of breathing or related lung symptoms.  Moreover, the Veteran's May 1971 medical examination for purposes of separation indicated normal lung functioning.  Furthermore, the Veteran's testimony at the August 2010 hearing did not include specific allegations of symptoms related to a lung disorder while in-service.  The lack of in-service medical treatment records for lung conditions, no allegations of in-service lung symptom, as well as the May 1971 separation examination results indicating normal lung functioning, is evidence unfavorable to the Veteran's claim of lung disability related to exposure to asbestos during service, at least to the extent of onset of symptoms during service.

As directed by the Board's September 2010 remand order, in October 2010 the Veteran underwent a VA examination by a pulmonologist to determine whether he presently suffers from an asbestos related respiratory illness.  At the time of the examination, it was determined that the Veteran's lung examination was clear with good air movement and no wheezing, rhonchi or rales.  There was no prolonged expiratory phase.  The pulmonologist provided two addendums to this examination report.  

The first addendum, dated March 2011, was received following the receipt of the Veteran's high resolution CT scan, and determined the scan showed no signs of asbestosis.  

The second addendum, dated December 2011, while confirming no evidence of asbestosis based on the CT imaging and the Pulmonary Function Tests (PFTs), noted another pulmonary diagnosis of pulmonary nodules.  Further, the examiner diagnosed asthma based on the primary care physician's notes dated November 2005.  

Also of record are several reports that the Veteran has asbestosis.  First, there is a September 2000 letter in which "J.H.", M.D. provided an impression of asbestosis based on chest x-rays.  The findings of the x-rays are listed.  A September 2006 VA examination report provided the same impression but based it entirely from the letter provided by Dr. J.H.  Finally, there is a September 2009 report, in which "A.S.," D.O., provided an impression regarding asbestosis.  Dr. A.S. based this on chest x-rays from February 2007.  He provided an explanation that irregular infiltrates were seen in both mid and lower lung zones having shape and size of s/t and a profusion of 1/0.  He did not note any pleural abnormalities but did note congenital azygos lobe on the right.  These opinions provide no explanation as to why the x-rays showed asbestosis.  Rather the September 2000 letter and September 2009 reports merely recite x-ray findings and then offer a conclusory opinion that the Veteran has asbestosis.  Due to the lack of reasoning provided, the Board assigns very little probative weight to these items of evidence.  The September 2006 VA examination opinion adds nothing to the September 2000 letter from which it derives the statement that the Veteran has asbestosis.  As such it is afforded no more weight than the September 2000 letter.  

In contrast, the December 2011 addendum does provide sufficient rationale for the conclusion reached.  Rather than simply recite x-ray findings, the examiner explained that what was shown on the CT diagnostic test was incidental pulmonary nodules unrelated to asbestos or asbestos exposure.  The examiner explained the meaning of the diagnostic test results while the Dr. J.H and Dr. A.S. did not explain the meaning of the x-ray results.  Therefore, the Board finds the December 2011 report more probative as to whether the Veteran has asbestosis or a lung condition related to exposure to asbestosis.  Due to the nature of these reports the Board finds the December 2011 report to be sufficient to determine that the Veteran has not had asbestosis or a lung condition related to asbestosis at any time contemporaneous to when he filed his claim for VA benefits in February 2006 or since that time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The December 2011 medical examination addendum specifically provides an opinion as to the question of a nexus between the Veteran's lung disability to asbestos.  The examiner found that while the Veteran does have incidental pulmonary nodules based on the CT imaging, these nodules are not related to asbestosis or asbestos exposure.  The examiner explained that the diagnosis of asthma was made by the Veteran's primary care physician in November 2005.  The examiner explained that asthma is not caused by asbestos exposure; instead it is an allergic reaction to allergens.

Instead, the examiner opined the nodules and asthma are most likely caused by the Veteran's prior smoking history from 1968 through 1987, his prior occupation as a miner and also from him living in the South with the endemic risk of histoplasmosis.  The examiner explained that these etiologies are well established as causing the nodules seen on the Veteran's CT scan.  There is no contrary convincing evidence in the record linking the pulmonary nodules and asthma to asbestos exposure during service.  The Board finds this well-reasoned opinion, based on the results of the Veteran's CT scan and PFTs, to be highly probative in determining that the Veteran's present disability of pulmonary nodules and asthma are not related to in service exposure to asbestos.

The Board has considered the Veteran's opinion that he has a lung disability that is related to asbestos exposure.  He has not demonstrated that he has expertise in diagnosing lung disorders.  It is clear from the medical, or expert, evidence of record that the diagnosis of asbestos related lung disorders requires interpretation of diagnostic studies, such as high resolution CT studies.  It is a matter of common knowledge that such interpretation requires expertise.  

Although it is error to categorically reject a non-expert (layperson) nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

To the extent that the Veteran reports diagnoses that have been provided by medical professionals, the Board has considered those diagnoses, as already discussed above.  The Veteran's report of those diagnoses, although competent evidence, adds nothing of significance to the evidence already discussed.  Due to the complexity of the questions involved, the VA examiner's well-reasoned expert opinion is more probative than the Veteran's reports of what other physicians diagnosed.  The Veteran's reports of prior diagnoses, together with the diagnoses already discussed, are not so probative as to place the evidence in equipoise as to what lung disorder the Veteran has or whether any current lung disorder is related to asbestos exposure during service.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had asbestosis or an asbestos related lung condition during the course of his claim and appeal.  The preponderance of evidence is also against a finding that his pulmonary nodules and any asthma are related to his active service.  His appeal must therefore be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a lung disability related to asbestos exposure is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


